Jim Hannah, Chief Justice. The City of Fort Smith appeals the Crawford County Circuit Court’s award of attorney’s fees pursuant to Ark. Code Ann. § 18-15-605(b) (Repl. 2003) to landowners Lee and Patricia Hackler in an eminent-domain action. This is a companion case to City of Fort Smith v. Carter, 364 Ark. 100, 216 S.W.3d 594 (2005), which is also handed down today. In the Carter case, the circuit court denied the landowners’ request for attorney’s fees pursuant to § 18-15-605(b). The landowners cross-appealed, and we reversed and remanded, ordering the circuit court to determine the amount of attorney’s fees due the landowners pursuant to § 18-15-605(b).  The arguments offered by the City in the instant case are the same arguments we rejected in the Carter case. Accordingly, we deem it unnecessary to reiterate in the instant case what has been stated in the companion case bearing upon these arguments. Based upon our reasoning set forth in City of Fort Smith v. Carter, we hold that the circuit court did not err in awarding attorney’s fees pursuant to Ark. Code Ann. § 18-15-605 (b). Affirmed.